Exhibit 10.36

 
EMPLOYMENT AGREEMENT


OrangeHook, Inc., a Minnesota corporation (together with any successor entity,
hereafter "OrangeHook") with principal address at 319 Barry Avenue South,
Wayzata, Minnesota 55391, and Robert J. (Bob) Philbin, an individual resident of
the State of Arizona (hereafter the "Employee"), have entered into this
Employment Agreement (this "Agreement"), effective as of November 9, 2016
("Effective Date"), as follows:


1.
Employment. OrangeHook agrees to employ Employee and Employee agrees to provide
services for OrangeHook on the terms and conditions set forth below.



2.
Scope of Employment. During the Employment Period (as defined below), Employee
shall be appointed and serve as the Chief Executive Officer and Chairman of the
Board of Agilivant, LLC, an OrangeHook subsidiary. Employee will be a member of
the OrangeHook executive committee.



3.
Employee's Obligations. The general duties and responsibilities of the position
are set forth on Exhibit B hereto.  No modification or change of Employee's
title or responsibilities and/or duties shall modify, change or revoke any
provision of this Agreement.



3.1.
Best Efforts; Full Working Time. Employee agrees to devote Employee's best
efforts, attention, skill, relations and experience to the performance of
Employee's duties in accordance with the provisions of this Agreement. Employee
shall apply all of Employee's full working time to performing these services.



3.2.
Supervision and Direction of Services. Employee's services shall be under the
supervision and direction of the CEO of OrangeHook.



3.3.
Level of Authority; Rules. Employee shall have the governance and hiring and
firing authority (for Agilivant officers, if any) as approved by OrangeHook's
Board of Directors. Employee's spending authority will be as specified within
the approved budget for Agilivant. Employee shall be bound by all the policies,
rules and regulations of OrangeHook now in force and by all such other policies,
rules and regulations as may be hereafter implemented and will faithfully
observe and abide by the same. No such policy, rule or regulation shall alter,
modify or revoke Employee's status or any other provision of this Employment
Agreement. OrangeHook will provide copies of, or electronic access to, all
executive and employee policies.



3.4.
[Intentionally Omitted].



3.5.
Non-Solicitation.  Employee agrees that during his employment, and for a period
of 12 months following termination of employment for whatever reason, Employee
will not, without the written consent of OrangeHook:



(a)         Solicit any Customer, or provide or sell to any Customer any service
or product that competes with, or is the same as or substantially similar to,
any service or product offered or provided, or contemplated to be developed,
provided, offered or sold by OrangeHook or its subsidiaries during Employee's
employment with OrangeHook; or
 
(b)         Induce or persuade any Customer, or any other person or entity doing
business with OrangeHook or its subsidiaries, to alter or terminate its
relationship with OrangeHook or its subsidiaries; or
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 



(c)
Solicit any employee or contractor of OrangeHook or its subsidiaries, or
persuade or induce any employee or contractor to terminate or alter the
employee's or contractor's relationship with OrangeHook or its subsidiaries.



  For purposes of this Section 3.5, "Customer" means any person or entity:



(i)
who/which is a customer of OrangeHook or its subsidiaries as of Employee's last
date of employment, or who/which was a customer of OrangeHook or its
subsidiaries at any time during the twenty-four (24) calendar month period
immediately preceding Employee's last date of employment; and
 

(ii)
to or with whom/which Employee sold or provided products, processes or services
on behalf of OrangeHook, or about whom/which Employee had access to confidential
information by reason of Employee's employment with OrangeHook, or with
whom/which Employee had any business involvement of any kind as a result of
Employee's employment with OrangeHook, at any time during the lesser of (A) the
period of Employee's employment with OrangeHook, and (B) the twenty-four (24)
calendar month period immediately preceding Employee's last date of employment.
 

3.6.
Office Location. For the time being, Employee shall perform Employee's duties
under this Agreement primarily in Roseville, CA. Employee's duties will require
relocation, and OrangeHook and Employee agree upon a temporary living
arrangement of up to 90 days and consisting of reimbursement of up to $3,000 per
month in expenses. The parties will agree on a relocation allowance package
prior to Employee's move.



3.7.
Term. Employee's term of employment with OrangeHook shall begin on the Effective
Date and shall continue thereafter until the first anniversary of the Effective
Date (the "Employment Period"), unless sooner terminated pursuant to the
provisions of this Agreement; provided, however, that nothing in the foregoing
will be construed as a guaranty of salary and/or benefits for any specific
period of time.  The Employment Period and the terms of this Agreement will be
automatically extended for two-year periods following the first anniversary of
the Effective Date, subject to the terms of this Agreement, unless Employee
provides notice of his intention not to renew the Agreement at least 90 calendar
days prior to the expiration of the Employment Period, as extended.



3.8.
Termination. OrangeHook may terminate Employee's employment hereunder at any
time prior to the end of the Employment Period with or without Cause (as defined
below), subject to the terms set forth in Sections 3.8 and 3.9 hereof.  Employee
may voluntarily terminate his employment prior to the end of the Employment
Period by giving OrangeHook written notice. Upon termination of Employees'
employment with OrangeHook, Employee's rights under any applicable benefit plans
shall be determined under the provisions of those plans, unless otherwise
specifically set forth herein.



3.8.1.
Death. Employee's employment and this Agreement shall terminate in the event of
his death. Except as provided herein, OrangeHook shall have no obligation to pay
or provide any compensation or benefits under this Agreement on account of
Employee's death, or for periods following Employee's death.



3.8.2.
Cause. OrangeHook may terminate Employee's employment and this Agreement for
Cause by giving Employee notice in writing. The term "Cause" for termination of
Employee's employment shall mean the occurrence of any of the following:  (a)
Employee's failure or neglect to substantially perform (other than by reason of
disability), the essential duties of his position, which shall specifically
include failing to respond to communications from OrangeHook's CEO on a timely
basis, , or Employee's refusal or failure to follow or carry out any reasonable
direction of the CEO or the Board of Directors of OrangeHook, which failure,
neglect or refusal, if susceptible to cure, remains uncured after  thirty (30)
calendar days following written notice to Employee; (b) Employee engaging  in
theft, embezzlement, fraud or misappropriation of any property of OrangeHook
and/or an OrangeHook subsidiary, (c) Employee pleading guilty to, or being 
convicted by a court of law of, offenses involving fraud, moral turpitude,
embezzlement, theft or similar criminal conduct, or any felony; (d) misconduct
in connection with the performance of Employee's duties or use of alcohol, drugs
or any controlled substance that is detrimental to the business or reputation of
OrangeHook and/or an OrangeHook subsidiary, (e) Employee's material breach of
this Agreement that remains uncured for a period of thirty (30) calendar days
following written notice to Employee, or (f) any breach of the Proprietary
Information and Confidentiality Agreement attached hereto as Exhibit A. Written
notice by OrangeHook to Employee under clauses (a) and (e) of this Section 3.8.2
shall describe the particulars of the Cause determination in sufficient detail
to allow Employee a reasonable opportunity to remedy or eliminate the
circumstances giving rise to the Cause within the time period specified for
curing any such breach of this Agreement.

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
3.8.3.
Disability. If Employee is unable to perform his services (with reasonable
accommodation) by reason of disability due to illness or incapacity, Employee
shall be entitled to receive such compensation as shall be approved and
authorized by policies adopted from time to time by the board of directors of
OrangeHook.   Notwithstanding the foregoing, if such illness or incapacity does
not cease to exist within, and Employee is unable to perform Employee's
essential duties (with reasonable accommodation), for a six (6) consecutive
month period, OrangeHook may thereupon terminate this Agreement and Employee
shall not be entitled to receive any further compensation from OrangeHook (other
than accrued but unpaid compensation through the date of termination). For
purposes of this Agreement, Employee is "disabled" when he is unable to continue
his normal duties of employment, by reason of a medically determined physical or
mental impairment. In determining whether or not Employee is disabled,
OrangeHook may rely upon the opinion of any doctor that specializes in such
particular impairment affecting Employee, selected jointly by OrangeHook and
Employee. If OrangeHook and Employee cannot agree on such specialist, resolution
shall be settled by arbitration under the terms of this Agreement.



3.8.4.
Good Reason. Employee may terminate his employment for Good Reason, as defined
herein. For purposes of this Agreement, "Good Reason" shall mean any of the
following events: (a) without Employee's express written consent, a material
reduction of Employee's duties, which represents a material diminution in
Employee's position or responsibilities with OrangeHook/Agilivant in effect
immediately prior thereto or the removal of Employee from such position and
responsibilities; (b) without Employee's express written consent, a substantial
reduction, without good business reasons, of the facilities and perquisites
(including corporate office space and location so long as Employee is employed)
available to Employee prior to such reduction; (c) a material reduction by
OrangeHook in the Base Salary or Incentive Compensation of Employee as in effect
prior to such reduction; (d) without Employee's written consent, OrangeHook
requires that Employee's primary location for work (other than travel required
by Employee's position) be a location more than thirty (30) driving miles from
Employee's then current primary office location; or (e) any material breach by
OrangeHook of any provision of this Agreement. In order to terminate this
Agreement for Good Reason, Employee shall provide OrangeHook with: (i) written
notice of the Good Reason (which notice must be delivered within ninety (90)
days following the date of the event constituting Good Reason and which notice
shall describe the particulars of the Good Reason in sufficient detail to allow
OrangeHook the reasonable opportunity to remedy or eliminate the Good Reason(s),
if susceptible of being remedied or eliminated); and (ii) thirty (30) days
following delivery of such written notice to remedy or eliminate the Good
Reason(s). In the event that Employee provides such notice and OrangeHook fails
to remedy or eliminate the Good Reason(s) within such thirty (30)-day period,
Employee shall have thirty (30) days following the end of the foregoing thirty
(30)-day cure period to provide OrangeHook with written notice that Employee is
terminating this Agreement as a result of such Good Reason(s).



3.9.
Payments Upon Termination of Employment.



3.9.1.
Termination by OrangeHook for Cause, As a Result of Death, Disability or by
Employee Without Good Reason. Upon termination of Employee's employment by
OrangeHook for Cause, as a result of death, disability or by Employee without
Good Reason, Employee (or Employee's heirs in the event of Employee's death)
shall be entitled to receive in cash payment an amount equal to all previously
accrued but unpaid compensation described in Section 4.



3.9.2.
Termination by OrangeHook Without Cause, Due to a Change of Control or by
Employee With Good Reason. Upon termination of Employee's employment by
OrangeHook without Cause or due to a Change of Control, or by Employee with Good
Reason,  Employee shall be entitled to receive a lump sum payment in an amount
equal to all previously accrued but unpaid compensation described in Section 4
plus (a) 12 months of Employee's Base Salary, unless the termination event
occurs during the first 12-month Employment period, in which case Employee will
be entitled to his Base Salary for the greater of (i) the balance of the term
remaining on the first 12-month Employment Period or (ii) 6 months at Employee's
then-current rate (without giving effect to any decrease that triggers a
termination of employment for Good Reason), and (b) the amount of any Short Term
Incentive Compensation that would have been earned through the end of the
quarter in which termination occurs. In addition, if such termination occurs in
anticipation of, or within 6 months following, a Change of Control of
OrangeHook, Employee shall be entitled to the immediate vesting of all unvested
options (as defined in Exhibit C, if any, and such options will not be
forfeited. For purposes of this Agreement, "Change of Control" shall have the
same meaning as set forth in the OrangeHook, Inc. 2016 Equity Incentive Plan.



3.9.3.
Timing of Payments. Payments required pursuant to Subsections 3.9.1 and 3.9.2
shall be made within 45 days of the date of termination, except as otherwise
required under Section 8.11 below, subject to Employee's execution and
non-revocation of a release in a form satisfactory to the Company.

 
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
4. Compensation; Standard Executive Benefits and Other Insurance.



4.1.
Base Salary. Employee will be paid a Base Salary of two hundred seventy-five
thousand dollars ($275,000.00) per year subject to normal payroll withholdings,
except that Employee will receive fifty (50%) of his Base Salary until the CEO
and Board of Directors have determined the Company's liquidity and
capitalization position can reasonably support payment of the full amount of the
Base Salary. The Company will establish an accrual on its balance sheet for the
unpaid portion of the Base Salary.  Employee's Base Salary will increase 5% on
each anniversary of the Effective Date during the Employment Period.
 

4.2
Incentive Compensation. Provided that Employee remains continuously employed by
OrangeHook and/or an OrangeHook subsidiary until the applicable dates set forth
in Exhibit C, Employee shall be entitled to the Short Term and Long Term
Incentive Compensation as set forth on Exhibit C.



4.3.  Equity Grant.  OrangeHook will issue to Employee an initial non-qualified
stock option award for 125,000 shares of OrangeHook common stock at an exercise
price of $3.18 per share pursuant to the form of the non-qualified stock option
agreement attached hereto as Exhibit D, which will vest ratably on each of the
first three anniversaries of the award date, provided that, except as set forth
in Section 3.9.2, Employee remains continuously employed by OrangeHook on each
such respective vesting date.


The equity grant specified herein is subject to the provisions of the
OrangeHook, Inc. 2016 Equity Incentive Plan.



4.4.
Standard Executive Benefits.

 
4.4.1. Paid Time Off ("PTO"). Employee shall be subject to all terms and
conditions of OrangeHook's PTO policy specified in OrangeHook's Associate
Handbook ("Policy Manual"), or such other policy manual adopted and/or as
modified by OrangeHook and in effect from time to time, except that Employee
shall be entitled to thirty (30) days' PTO. Employee hereby acknowledges the
receipt of a copy of the Policy Manual. In addition, Employee will be eligible
for paid holidays, leave and other benefits in accordance with the Policy
Manual.
 
4.4.2. Health Insurance. OrangeHook shall provide to Employee and his eligible
dependents, if any, health insurance coverage and other existing standard
employee insurance benefits pursuant to the insurance plans generally available
to employees of OrangeHook and its portfolio companies.


4.4.3. Expense Reimbursement. Employee shall be reimbursed for reasonable
business expenses, subject to prior approval by OrangeHook in accordance with
OrangeHook's standard policies for employees and conditioned upon Employee's
prior presentation to OrangeHook's accounting department of appropriate receipts
and such other verification of expenses as OrangeHook may require from time to
time. Reimbursements to Employee will be made within fourteen (14) days of the
date the expense report is submitted.


4.5.  Other Insurance.


4.5.1. Life Insurance. Employee shall be eligible to participate in OrangeHook's
standard life insurance program.


4.5.2. Directors and Officers Insurance. OrangeHook shall obtain and maintain a
Directors and Officers Liability insurance policy covering Employee pursuant to
a policy approved by the Board of Directors of OrangeHook.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
5.
Employment Representations. Employee represents that: (i) the performance by
Employee of his duties and other obligations under this Agreement does not and
will not violate or conflict with, or constitute a default or breach of, any
covenant or obligation under any other employment agreement, contract, or other
instrument to which Employee is a party or by which he is bound; and (ii)
Employee will not disclose to OrangeHook any confidential or proprietary
information of any other person or employer and will not bring to OrangeHook any
property or documents of a confidential nature that belong to any other person
or employer.


6.
Trade Secrets. Employee acknowledges that OrangeHook has gone to great time and
expense to develop customers and to develop procedures and processes for
development of products and services and the sales of products and services.
Such procedures and processes in addition to various other types of proprietary
information are included as part of the "confidential information" described in
the "Proprietary Information and Confidentiality Agreement" attached hereto as
Exhibit A. Employee has previously executed the Proprietary Information
Agreement or agrees to execute OrangeHook 's Proprietary Information Agreement
contemporaneously with the execution of this Agreement and employment.



7.
Remedies for Breach of Covenant Regarding Non-Solicitation and Confidentiality.
The parties agree that the verified breach by Employee of any covenants
contained in Sections 3.5 and 6 will result in immediate and irreparable injury
to OrangeHook. In the event of any verified breach by Employee of the covenants
contained in Sections 3.5 and 6, OrangeHook shall be entitled to seek recourse
through all available legal and equitable remedies necessary or useful to
prevent any likelihood of immediate or irreparable injury to OrangeHook and/or
an OrangeHook subsidiary. The parties agree that, in the case of such a breach
by Employee of any of the provisions of such Sections, OrangeHook may take any
appropriate legal action, including without limitation action for injunctive
relief, consisting of orders temporarily restraining and preliminarily and
permanently enjoining such actual or threatened breach. Damages are only equal
to the documented monetary damage. No Employee compensation provision here
within will be withheld or disallowed to Employee until proven and recognized by
a court of law.


8.
Miscellaneous.



8.1.   Choice of Law, Jurisdiction, Venue. The validity, interpretation and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of California. Notwithstanding the arbitration
provisions set forth in Section 8.9 herein, any suit, action or proceeding
arising out of or relating to this Agreement shall be in the federal or state
courts in Sacramento County, Sacramento, California.


8.2.   Entire Agreement. This Agreement, the Proprietary Information and
Confidentiality Agreement attached and the exhibits hereto, contain the entire
Agreement among the parties and supersede all prior and contemporaneous oral and
written agreements, understandings and representations among the parties,
including without limitation any offer letter. There are no representations,
agreements, arrangements, or understandings, whether oral or written, between or
among the parties relating to the subject matter of this Agreement that are not
fully expressed herein and therein.


8.3.   Notices. Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given: (a) on
the date of personal service on the parties; (b) on the third business day after
mailing, if the document is mailed by registered or certified mail; (c) one day
after being sent by professional or overnight courier or messenger service
guaranteeing one-day delivery, with receipt confirmed by the courier; or (d) on
the date of transmission if sent by telegram, telex, telecopy or other means of
electronic transmission resulting in written copies, with receipt confirmed. Any
such notice shall be delivered or addressed to the parties at the addresses set
forth herein or at the most recent address specified by the addressee through
written notice under this provision. Failure to conform to the requirement that
mailings be done by registered or certified mail shall not defeat the
effectiveness of notice actually received by the addressee.


8.4.   Severability. OrangeHook and Employee agree that should any provision of
this Agreement be declared or be determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby, and said illegal, unenforceable or invalid part, term or
provision will be deemed not to be part of this Agreement. Notwithstanding the
foregoing, specifically as it relates to Section 3.5, if a court rules that any
part of Section 3.5 is not enforceable, the court will modify that part to make
it enforceable to the maximum extent possible. If the part cannot be so
modified, that part will be severed and the other parts of Section 3.5 will
remain enforceable.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------


 
 
 
8.5.   Attorneys' Fees. If the services of an attorney are used by any party to
secure the performance of this Agreement or otherwise upon the breach or default
of another party to this Agreement, or if any judicial remedy or arbitration is
sought to enforce or interpret any provision of this Agreement or the rights and
duties of any person in relation thereto, each party shall be responsible for
their respective legal fees and costs.


8.6. Amendment. The provisions of this Agreement may be modified at any time by
mutual agreement of the parties. Any such mutual agreement hereafter made shall
be ineffective to modify this Agreement in any respect unless in writing and
signed by the party against whom enforcement of the modification or discharge is
sought in accordance within this Agreement.


8.7. No Transfer or Assignment; No Third-Party Beneficiaries. The rights of
Employee hereunder have been granted by OrangeHook with the understanding that
this Agreement is personal to, and will be performed by Employee individually.
This Agreement is not transferable or assignable by Employee in any manner. 
This Agreement will be assignable by OrangeHook and the terms of this Agreement
automatically will inure to the benefit of OrangeHook and its successors and
assigns. No person or entity other than OrangeHook or Employee and Employee's
estate or their assigned legal counsel shall have any right to enforce any
provision of this Agreement, or to recover damages on account of the breach of
this Agreement.


8.8.   Waiver. Any of the terms or conditions of this Agreement may be waived in
a writing executed at any time by the party entitled to the benefit thereof, but
no such waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.9.   Resolution of Disputes.


8.9.1. Resolution of Disputes. OrangeHook and Employee agree that any claim or
controversy arising out of or pertaining to this Agreement or the termination of
Employee's employment, including but not limited to, claims of wrongful
treatment or termination allegedly resulting from discrimination, harassment or
retaliation on the basis of race, sex, age, national origin, ancestry, color,
religion, marital status, status as a veteran of the Vietnam era, physical or
mental disability, medical condition, or any other basis prohibited by law
(hereinafter a "dispute") shall be resolved by mediation first; then binding
arbitration as required and provided in this Section. The parties agree that no
party shall have the right to sue any other party regarding a dispute except as
provided in this Section.


8.9.2. Binding Arbitration. Any dispute between the parties shall be submitted
to, and conclusively determined by, binding, nonappealable arbitration in
accordance with this Section. The provisions of this Section shall not preclude
any party from seeking injunctive or other provisional or equitable relief in
order to preserve the status quo of the parties pending resolution of the
dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party's arbitration rights.
Each of the parties hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the state or federal courts in the State of
California, and any California appellate court, in any action or proceeding
seeking injunctive relief or for recognition or enforcement of any judgment or
order issued under this arbitration clause. The arbitration of any dispute
between the parties to this Agreement shall be governed by the then-current
Commercial Arbitration Rules of the American Arbitration Association. 


8.9.3. Appointment of Arbitrator. The arbitrator shall be a neutral arbitrator
selected by OrangeHook and Employee. Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select a single arbitrator. If they fail to do so
within that time period, the arbitrator shall be selected by the American
Arbitration Association of Sacramento County, California.
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
8.9.4. Initiation of Arbitration. In the case of any dispute between the parties
to this Agreement, either party shall have the right to initiate the binding
arbitration process provided for in this Section by serving upon the other party
a demand for arbitration within the statutory time period from the date the
dispute first arose.


8.9.5. Location of Arbitration. Any arbitration hearing shall be conducted in
Sacramento County, California.


8.9.6. Applicable Law. The law applicable to the arbitration of any dispute
shall be the laws of the State of California, excluding its conflicts of law
rules.
 
8.9.7. Costs of Arbitration; Attorneys' Fees. OrangeHook shall bear any costs of
arbitration that are over and above costs that would be incurred by Employee had
Employee not been required to arbitrate the dispute, but instead had been free
to bring the action in court. Each party shall bear its own attorneys' fees.


8.9.8. Acknowledgment of Consent to Arbitration. NOTICE: BY EXECUTING THIS
AGREEMENT EMPLOYEE AGREES TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION PURSUANT TO THE PROVISIONS OF
THIS SECTION 8.9. IF EMPLOYEE REFUSES TO SUBMIT TO ARBITRATION AFTER AGREEING TO
THIS PROVISION, EMPLOYEE MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF
THE CALIFORNIA CODE OF CIVIL PROCEDURE. EMPLOYEE'S AGREEMENT TO THIS ARBITRATION
PROVISION IS VOLUNTARY. BY EXECUTING THIS AGREEMENT EMPLOYEE IS INDICATING THAT
EMPLOYEE HAS READ AND UNDERSTOOD THE FOREGOING.



8.10
Survival.  The provisions set forth in Sections 3.5, 3.8, 3.9, 6, 7, 8 and
Exhibit A (Proprietary Information and Confidentiality Agreement) of this
Agreement will survive any termination of Employee's employment with OrangeHook
and the termination of this Agreement.




8.11
Internal Revenue Code Section 409(A).  The intent of the parties is that
payments and benefits under the Agreement comply with or be exempt from Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance thereunder ("Section 409A") and, accordingly, to the maximum extent
permitted the Agreement shall be interpreted to be in compliance therewith or
exempt therefrom.  To the extent any such cash payment or continuing benefit
payable upon Employee's termination of employment is nonqualified deferred
compensation subject to Section 409A, then, only to the extent required by
Section 409A after application of all applicable exceptions, such payment or
continuing benefit shall not commence until the date which is six (6) months
after the date of separation from service, and any previously scheduled payments
shall be made in a lump sum (without interest) on that date.  For purposes of
Section 409A, the phrase "termination of employment" (or other words to that
effect), as used in this Agreement, shall be interpreted to mean "separation
from service" as defined under Section 409A.  Notwithstanding the foregoing,
OrangeHook makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event shall OrangeHook
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A.



8.12.   Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.






[SIGNATURE PAGE AND EXHIBITS FOLLOW BELOW].
 
 
 
- 7 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have entered into this Employment Agreement as
of the date first set forth above.
 
OrangeHook, Inc.






By:   __________________________________
         James Mandel, CEO/Board Member






______________________________________
Robert J. (Bob) Philbin






By: Robert J. (Bob) Philbin


Employee Resident Address:


[Address]
















































[R.J. Philbin-11-9-16-Employment Agreement Signature Page]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Proprietary Information and Confidentiality Agreement


PURPOSE AND SCOPE


The purpose of this agreement is to ensure that adequate controls are in place
with respect to proprietary confidential information and inventions and
protection of customer relationships and to provide a uniform and consistent
approach for the management of intellectual property and protection of the
business the company has built. This agreement applies to all employees of
OrangeHook, Inc., its subsidiaries and its successors or assigns ("Company").


AGREEMENT


I agree that Company informed me, as part of its offer of employment, that the
restrictions contained in this Agreement would be required as a term and
condition of my employment.  In consideration of my employment by the Company
and the compensation now and hereafter paid to me, I hereby agree as follows:


1. NONDISCLOSURE


1.1 Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of Company's Proprietary Information
(as defined below), except as such disclosure, use, or publication may be
required in connection with my work for Company. I will obtain Company's written
approval before publishing or submitting for publication any material (written,
verbal, or otherwise) that relates to my work at Company and/or incorporates any
Proprietary Information. I hereby assign to Company any rights I may have or
acquire in such Proprietary Information and recognize that all Proprietary
Information shall be the sole property of Company and its assigns.


1.2 Proprietary Information. The term "Proprietary Information" shall mean any
and all confidential and/or proprietary knowledge, data, or information related
to Company. By way of illustration, but not limitation, "Proprietary
Information" includes: (a) trade secrets, inventions, ideas, processes,
formulas, source and object codes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs, and techniques
(hereinafter collectively referred to as "Inventions"); (b) information
regarding plans for research, development, new products or data, licenses,
subscribers, pricing, marketing, sales, and financial information; and (c)
information regarding customers of Company, including customer names, lists,
needs, and other information.


1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties confidential and/or
proprietary information ("Third Party Information") subject to a duty on
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. I will abide by the terms of any agreements
between Company and third parties, which Company has made available to me, with
respect to confidential and/or proprietary information during the term of my
employment and thereafter for so long as such agreements remain binding, unless
expressly authorized by an officer of Company in writing.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 

 
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose any confidential or
proprietary information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by or
on the behalf of Company.


1.5 Public Domain and Compliance with Law.


a.     Notwithstanding the foregoing, it is understood that, at all such times,
I am free to use information which is generally known in the trade or industry,
which is not gained as result of a breach of (a) this Agreement, (b) agreements
between Company and third parties, or (c) between me and prior employers, and my
own skill, knowledge, know-how and experience, to whatever extent and in
whichever way I wish.


b.     Notwithstanding  the foregoing, nothing in this Agreement is intended to
or will be used in any way to (i) interfere with, restrain, or prevent protected
employee communications regarding wages, hours, or other terms and conditions of
employment; (ii) prevent disclosure of Confidential Information in accordance
with the immunity provisions set forth in Section 7 of the Defend Trade Secrets
Act of 2016 (18 U.S.C. § 1833(b)), meaning disclosure (A) in confidence to a
government official or attorney solely for the purpose of reporting or
investigating a suspected legal violation; or (B) under seal in connection with
a lawsuit (including an anti-retaliation lawsuit); or (iii) otherwise limit
Employee's right to communicate with a government agency, as provided for,
protected or warranted by applicable law.

2. ASSIGNMENT OF INVENTIONS


2.1 Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent, copyright, trademark, trade name, service mark, and other
intellectual property rights throughout the world.


2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with Company are excluded from the
scope of this Agreement. To preclude any possible uncertainty, I have set forth
on Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with Company, that I consider to be
my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as "Prior
Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. If
no such disclosure is attached, I represent that there are no Prior Inventions.
If, in the course of my employment with Company, I incorporate a Prior Invention
into a Company product, process or machine, Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
(with rights to sublicense through multiple tiers of sublicensees) to use, make,
have made, offer for sale such Invention, and to reproduce, create derivative
works of, distribute, publicly perform and publicly display such Prior
Invention. Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions without
Company's prior written consent.
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 


2.3 Assignment of Inventions. Subject to Sections 2.4 and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to Company all my right, title, and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with Company and of one (1) year thereafter,
except for any Inventions meeting all of the following criteria: (a) developed
entirely on my own time; (b) developed without using Company's equipment;
supplies, facilities or trade secrets; (c) not related to Company's actual or
anticipated business, research or development; and (d) not resulting from work
performed for Company by me or any other party (Inventions meeting each of the
foregoing criteria, "Unrelated Inventions"). All Inventions assigned to Company,
or to a third party as directed by Company, pursuant to this Section 2 (i.e.,
all Inventions other than Unrelated Inventions), are hereinafter referred to as
"Company Inventions."


2.4 Non-assignable Inventions. I recognize that, for the avoidance of doubt, in
the event of a specifically applicable state law, regulation, rule, or public
policy limiting the assignability of Inventions from an employee to an employer
("Specific Inventions Law"), this Agreement will not be deemed to require
assignment of any invention which qualifies fully for protection under a
Specific Inventions Law. In the absence of a Specific Inventions Law, this
Section 2.4 will not apply.


2.5 Obligation to Keep Company Informed. During the period of my employment, I
will promptly disclose to Company fully and in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. At
the time of each such disclosure, I will advise Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to Company in writing
all evidence necessary to substantiate that belief. Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to Company pursuant
to this Agreement relating to Inventions that qualify fully for protection under
a Specific Inventions Law. I will preserve the confidentiality of any Invention
that does not fully qualify for protection under a Specific Inventions Law.


2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including,
without limitation, the United States, as directed by Company.


2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
United States Copyright Act (17 U.S.C., Section 101 et. seq.).


2.8 Enforcement of Proprietary Rights. I will assist Company in every proper way
to obtain, and from time to time enforce, United States and foreign Proprietary
Rights relating to Company Inventions in any and all countries. To that end I
will execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as Company may reasonably request for use
in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Proprietary Rights and the assignment thereof. In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to Company or its
designee. My obligation to assist Company with respect to Proprietary Rights
relating to such Company Inventions in any and all countries shall continue
beyond the termination of my employment, but Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company's request on such assistance.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 


In the event Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act for and in my behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me. I hereby waive and quitclaim to
Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
Company.


3. RECORDS


I agree to keep and maintain adequate and current records (in the form of notes,
sketches, drawings and in any other form that may be required by Company) of all
Proprietary Information developed by me and all Inventions made by me during the
period of my employment at Company, which records shall be available to and
remain the sole property of Company at all times.


4. ADDITIONAL ACTIVITIES


I agree that during the period of my employment by Company whether full-time or
part-time, I will not, without Company's express written consent, directly or
indirectly, engage in any employment or business activity which is directly
related to the business in which Company is now involved or becomes involved, or
would otherwise compete with, my employment by Company. I agree further that for
the period of my employment by Company and for one (1) year after the date of
termination of my employment by Company, I will not, either directly or through
others, solicit or attempt to solicit any employee, independent contractor or
consultant of Company to terminate his or her relationship with Company in order
to become an employee, consultant or independent contractor to or for any other
person or entity.


5. [INTENTIONALLY OMITTED]


6. NO CONFLICTING OBLIGATION


I represent that my performance of all the terms of this Agreement and as an
employee of Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by Company. I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict herewith.
 
7. RETURN OF COMPANY DOCUMENTS


I agree that all documents, materials, and information relating to the business
of, or the services provided by, Company ("Company Property") are the sole
property of Company.  I agree to promptly return to Company upon the termination
of my employment with Company, or earlier if requested, all Third Party
Information and all Company Property (whether or not confidential or
proprietary), including but not limited to, Company-owned or provided computers,
laptops, tablets, cell phones, smartphones, and any other electronic devices;
and all documents, data, materials, emails, and text messages concerning
Company, whether in hard copy, electronic, or other format, within my possession
or control, including retrieving such information from any and all personal
media (including, but not limited to, personal computers, laptops, tablets, cell
phones, smartphones, removable storage devices and any other electronic
devices).
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 


Promptly following my return the above-described property, I then will delete or
otherwise destroy any copies of Company Property that remain in my possession or
control, including those stored on any personal media, unless deleting the
information would conflict with an applicable litigation hold notice or other
legal obligation, in which case I agree to sequester the information and
promptly notify OrangeHook's CEO and its General Counsel.


In the event that any Company Property is stored or has been transmitted to any
personal media, I agree to make such media available for inspection by Company
before my termination of employment (whether voluntary or involuntary), or upon
Company's earlier request, and I will follow Company's direction in regard to
the preservation and removal, as applicable, of any such Company Property.


I further agree that any Company property, including but not limited to disks
and other storage media, filing cabinets, or other work areas, is subject to
inspection by Company personnel at any time with or without notice.


8. LEGAL AND EQUITABLE REMEDIES


I acknowledge that violation of this Agreement would have a materially
detrimental effect upon Company, the monetary loss from which would be
difficult, if not impossible, to measure.  If I breach or threaten to breach any
term of this Agreement, Company will be entitled as a matter of right to
injunctive relief and reasonable attorneys' fees, costs, and expenses associated
with enforcing this Agreement, in addition to any other remedies available at
law or equity. I waive any right I may have to a jury trial to determine
Company's right to recover attorneys' fees and costs under this Agreement, or to
determine the reasonableness of those attorneys' fees and costs. Nothing in this
Agreement will limit Company's remedies under any applicable Uniform Trade
Secrets Act or elsewhere.
 
9. NOTICES


All notices, requests and other communications under this Agreement must be in
writing, and must be mailed by registered or certified mail, postage prepaid and
return receipt requested, or delivered by hand to the party to whom such notice
is required or permitted to be given. If mailed, any such notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark. If delivered by hand, any such notice will be
considered to have been given when received by the party to whom notice is
given, as evidenced by written and dated receipt of the receiving party. The
mailing address for notice to either party will be the address shown on the
signature page of this Agreement. Either party may change its mailing address by
notice as provided by this section.


10. NOTIFICATION OF NEW EMPLOYER


In the event that I leave the employ of Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement by Company.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 


11. GENERAL PROVISIONS


11.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California; I
hereby expressly consent to the personal jurisdiction of the state and federal
courts located in Sacramento County, Sacramento, California for any lawsuit
filed there against me by Company arising from or related to this Agreement.


11.2 Severability; Headings. If a court rules that any part of this Agreement is
not enforceable, the court will modify that part to make it enforceable to the
maximum extent possible.  If the part cannot be so modified, that part will be
severed and the other parts of the Agreement will remain enforceable. Headings
of the sections of this Agreement are solely for the convenience of the parties
and not a part of this Agreement and shall not be used for the interpretation or
determination of the validity of this Agreement or any provision hereof.


11.3 Successors and Assigns. This Agreement will be assignable by Company and
the terms of this Agreement automatically will inure to the benefit of Company
and its successors and assigns.


11.4 Survival. The provisions of this Agreement shall survive the termination of
my employment for any reason, whether voluntary or involuntary, and the
assignment of this Agreement by Company to any successor in interest or other
assignee.


11.5 Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by Company, nor
shall it interfere in any way with my right or Company's right to terminate my
employment at any time, with or without cause.


11.6 Waiver. No waiver by Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement shall be construed as a waiver of any other right. The
Company shall not be required to give notice to enforce strict adherence to all
terms of this Agreement.


11.7 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.


11.8 Counterparts. This Agreement may be executed in any number of copies, each
of which shall be deemed an original and no other copy need be produced.  All
pronouns and variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
may require.
 
 


[SIGNATURE PAGE AND EXHIBIT TO FOLLOW].
 
 
- 6 -

--------------------------------------------------------------------------------



 
 
 
 
 
I HAVE READ THIS AGREEMENT AND UNDERSTAND ITS TERMS AND HAVE COMPLETED EXHIBIT 1
TO THIS AGREEMENT.


AGREED TO AND ACCEPTED:
 


Robert (Bob) J. Philbin                                                    
Employee Printed Name


 
 
 
_______________________________________        Date: 
___________________________  
Signature


Company:
 
 


James L.
Mandel                                                                      
Date:  ___________________________
Printed Name



_______________________________________
Signature
 
 


Chief Executive Officer                                                  

 
Its  ____________________________________




















[R.J. Philbin 11-9-16 Proprietary Information and Confidentiality Agreement
Signature Page]
 
 


- 7 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1


PREVIOUS INVENTIONS






TO: OrangeHook, Inc. and Subsidiary Companies


FROM:


DATE:


SUBJECT: Previous Inventions


1.     Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by the Company that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my engagement by Company:


☐      No inventions or improvements.


☐      Yes. See below:


2.     Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):
 
Invention or Improvement Party(ies) Relationship


1.


2.


3.


_____ Additional sheets attached.
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
Description of Duties


As the CEO and Chairman of Agilivant, LLC, Employee will lead the payment
processing business across all of OrangeHook.  Responsibilities will include:
 
§
Creation and development of a payments business to capture market share and
increase the valuation of OrangeHook by:

o
Leveraging the assets of OrangeHook's Agilivant subsidiary to create value
globally

o
Integrating a health savings account component utilizing Agilivant platform

o
Entering banks into agreements with OrangeHook to facilitate the payments
program

§
Leveraging the sales channel of OrangeHook's subsidiary LifeMed ID, Inc.
("LMID") to service the health industry and to capture acquiring revenue
domestically and internationally including but not limited China

§
Leveraging the cloud rules based healthcare engine to create an integrated
payments gateway

§
Serving as a member of the OrangeHook executive committee to assist in
formulating and driving OrangeHook strategy and business policy

§
Developing and implementing strategic partnerships and identifying and assessing
acquisitions in collaboration with OH Chief Strategy Officer.

§
Respond in a timely manner to communications from OrangeHook's Chief Executive
Officer.

§
Completion of the responsibilities required of the Chairman of Agilivant, LLC in
a timely manner and in cooperation with the General Counsel or CEO of
OrangeHook.

 
 
 
 
 
 
 
 

 


- 1 -

--------------------------------------------------------------------------------

 
 
 
Exhibit C
Incentive Compensation


1. Short Term Incentive Compensation.


a. Stock Option Grant. Employee shall be granted a non-qualified stock option to
purchase 100,000 shares of OrangeHook common stock under the following terms: i)
$3.18 exercise price; ii) a one-year term; and iii) 100% vesting on the one-year
anniversary date of the option award contingent upon execution of an open or
closed payments application agreement with a major credit card company within
one year from the stock option grant.


b. Management Participation Bonus Pool:  Employee will be eligible for
additional annual cash compensation equal to 10% of the operating income (EBIT)
of Agilivant  and after giving effect to all outbound payments related to the
Agilivant entity, including the Management Participation Bonus pool  The
Management Participation Bonus Pool will serve as a pool for distribution to
other members of Agilivant management, in whole or in part, at Employee's
discretion.


Except as set forth in Section 3.9.2, any Short Term Incentive Compensation cash
payment shall be conditioned upon Employee having remained continuously employed
by OrangeHook through the end of each fiscal year in which the Short Term
Incentive Compensation was earned.  Immediately upon the termination of
Employee's employment with OrangeHook (for any reason), Employee will be deemed
to have forfeited any rights to cash Short Term Incentive Compensation and any
obligation by OrangeHook to pay cash Short Term Incentive Compensation to
Employee shall be terminated, except in each case, any cash Short Term Incentive
Compensation that accrued prior to such termination and as otherwise set forth
in Section 3.9.2 hereof.

2. Extraordinary Income.
 
a. Transaction. In the event of the sale of the Agilivant entity, after closing
of any such sale ("Transaction"), Employee shall receive a cash payment
("Transaction Payment") equal to ten percent (10%) of the difference between the
purchase price paid by OrangeHook for the purchase of Agilivant ("Original
Purchase Price"), and five times the operating income (EBIT) of Agilivant in the
fiscal year immediately preceding the Transaction ("Previous Year Operating
Income").
 
By way of example only, assuming an Original Purchase Price of $10 million
dollars and Agilivant Previous Year Operating Income of $5 million, Employee
would be eligible for a Transaction Payment equal to [(5 x $5 million) – $10
million] x 10%=$1.5 million; provided, however, in no event shall any
Transaction Payment exceed ten percent (10%) of the Transaction sale price, and,
in the event the Transaction sale price is less than the Original Purchase
Price, Employment shall not be entitled to a Transaction Payment. Further,
Employee must remain employed by OrangeHook at the time of closing of a
Transaction in order to receive a Transaction Payment.
 
b. Employee's Retirement. In the event of Employee's retirement from active
employment or consulting services of any sort in the payment processing
industry, on a date no earlier than March 2, 2021 ("Qualifying Retirement"),
Employee will be eligible for a one-time payment ("Retirement Payment") under
terms substantially similar to those applicable in a Transaction contemplated in
Section 2.a. above.
 
For purposes of clarity, and by way of example only, assuming an Original
Purchase Price of $10 million dollars and Agilivant Previous Year Operating
Income of $5 million prior to the Qualifying Retirement, Employee would be
eligible for a Retirement Payment equal to [(5 x $5 million) – $10 million] x
10%=$1.5 million; provided, however, in the event that 5 times the Previous Year
Operating Income is less than the Original Purchase Price, Employment shall not
be entitled to a Retirement Payment. Further, any Retirement Payment shall be
subject to claw-back in the event that Employee violates the provisions of
Section 3.5 of the Agreement or the terms and conditions of Exhibit A (the
Proprietary Information and Confidentiality Agreement).
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
c. No duplicative payments. In no event will Employee be eligible to receive
more than one payment under this Section 2.
 
3. Board Approval.  Incentive Compensation is subject to the approval of
OrangeHook's Board of Directors and/or its Compensation Committee and will
depend, in part, on Board-approved annual revenue and EBITDA targets, in
addition to the specific measurements of Employee's performance, as may be
amended from time to time.  All option and stock awards are subject to approval
of the Board. The equity grants specified in Section 4.3, and other equity
grants awarded (including but not limited to those awarded pursuant to Section
4.2 and Exhibit C) at any time in the future shall be subject to: i) approval of
each equity grant by the OrangeHook Board of Directors, its Compensation
Committee or the authorized administrator of any such equity plan, as the case
may be; ii) the terms of the OrangeHook, Inc. 2016 Equity Incentive Plan, as
amended from time to time, or such other equity incentive plans adopted by
OrangeHook and its Board of Directors ("OrangeHook Equity Incentive Plans"); and
iii) the execution of a standard agreement for the applicable OrangeHook Equity
Incentive Plans.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
Exhibit D
Forms of Non-Qualified Stock Option Agreement


NONQUALIFIED STOCK OPTION AGREEMENT
ORANGEHOOK, INC.
2016 EQUITY INCENTIVE PLAN


THIS AGREEMENT, made effective as of this _______________ day of
______________________, 2016, by and between OrangeHook, Inc., a Minnesota
corporation (the "Company"), and __________________ ("Participant").


W I T N E S S E T H:


WHEREAS, Participant on the date hereof is an Employee, Director of, or
Consultant to the Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company's Common Stock pursuant to the Company's 2016
Equity Incentive Plan (the "Plan"); and


WHEREAS, the Administrator of the Plan has authorized the grant of a
nonqualified stock option to Participant, and has determined that the exercise
price set forth herein is equal to or in excess of the fair market value of the
Company's Common Stock;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.     Grant of Option.  The Company hereby grants to Participant on the date
set forth above (the "Date of Grant"), the right and option (the "Option") to
purchase all or portions of an aggregate of ____________ (________) shares of
Common Stock at a per share price of $______________ on the terms and conditions
set forth herein, and subject to adjustment pursuant to Section 16 of the Plan. 
This Option is a nonqualified stock option and will not be treated as an
incentive stock option, as defined under Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the "Code"), and
the regulations thereunder.


2.     Duration and Exercisability.


a.     General.  The term during which this Option may be exercised shall
terminate at the close of business on __________________, 20  , except as
otherwise provided in Paragraphs 2(b) through 2(e) below.  This Option shall
become exercisable according to the following schedule:


[INSERT SCHEDULE]


Once the Option becomes exercisable to the extent of one hundred percent (100%)
of the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this Option under the terms and conditions of this
Agreement until the termination of the Option as provided herein.  If, upon an
exercise of this Option, Participant does not purchase the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option's termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 


b.     Termination of Employment or Service Relationship for Cause.  If
Participant ceases to be [an Employee] [a Consultant] [a Director] of the
Company or any Subsidiary for Cause, as defined below, the unexercised portion
of this Option shall immediately expire, and all rights of Participant under
this Option shall be forfeited.


For purposes of this Section 2, "Cause" shall mean (i) the conviction of
Participant for the commission of any felony, (ii) the commission by Participant
of any crime involving moral turpitude (e.g., larceny, embezzlement) which
results in harm to the business, reputation, prospects or financial condition of
the Company or any Affiliate, or (iii) a disciplinary discharge pursuant to the
terms of the Company's management handbooks or policies as in effect at the
time.


c.     Termination of Employment or Service Relationship (other than for Cause,
Disability or Death).  If Participant ceases to be [an Employee] [a Consultant]
[a Director] of the Company or any Subsidiary for any reason other than for
Cause, disability or death, this Option shall completely terminate on the
earlier of: (i) the close of business on the three-month anniversary date of the
Participant's termination; and (ii) the expiration date of this Option stated in
Paragraph 2(a) above. In such period following the Participant's termination,
this Option shall be exercisable only to the extent the Option was exercisable
on the vesting date immediately preceding such termination but had not
previously been exercised.  To the extent this Option was not exercisable upon
such termination, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(c), all rights of Participant under this Option
shall be forfeited.


d.     Disability.  If Participant ceases to be [an Employee] [a Consultant] [a
Director] of the Company or any Subsidiary because of disability (as defined in
Code Section 22(e), or any successor provision), this Option shall terminate on
the earlier of: (i) the close of business on the twelve-month anniversary date
of the Participant's termination; and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following the Participant's
termination, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding such termination but had
not previously been exercised.  To the extent this Option was not exercisable
upon such termination, or if Participant does not exercise the Option within the
time specified in this Paragraph 2(d), all rights of Participant under this
Option shall be forfeited.


e.     Death.  In the event of Participant's death, this Option shall terminate
on the earlier of: (i) the close of business on the twelve-month anniversary of
the date of Participant's death; and (ii) the expiration date of this Option
stated in Paragraph 2(a) above.  In such period following Participant's death,
this Option may be exercised by the person or persons to whom Participant's
rights under this Option shall have passed by Participant's will or by the laws
of descent and distribution only to the extent the Option was exercisable on the
vesting date immediately preceding the date of Participant's death, but had not
previously been exercised.  To the extent this Option was not exercisable upon
the date of Participant's death, or if such person or persons fail to exercise
this Option within the time specified in this Paragraph 2(e), all rights under
this Option shall be forfeited.
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 


3.     Manner of Exercise.


a.     General.  The Option may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office.  The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice.  The exercise of the Option shall be deemed effective upon receipt
of such notice by the Company and upon payment that complies with the terms of
the Plan and this Agreement.  The Option may be exercised with respect to any
number or all of the shares as to which it can then be exercised and, if
partially exercised, may be so exercised as to the unexercised shares any number
of times during the option period as provided herein.


b.     Form of Payment.  Subject to the approval of the Administrator, payment
of the exercise price by Participant may be (i) in cash, or with a personal
check or certified check, (ii) by the transfer from the Participant to the
Company of previously acquired unencumbered shares of Common Stock, (iii)
through the withholding of shares of Common Stock from the number of shares
otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise if such exercise
complies with applicable securities laws and any insider trading policy of the
Company, (v) such other form of payment as may be authorized by the
Administrator, or (vi) by a combination thereof.  In the event the Participant
elects to pay the exercise price in whole or in part with previously acquired
shares of Common Stock or through a net share settlement, the then-current Fair
Market Value of the Common Stock delivered or withheld shall equal the total
exercise price for the shares being purchased in such manner.  For purposes of
this Agreement, "previously acquired shares of Common Stock" means shares of
Common Stock which the Participant has owned for at least six (6) months prior
to the exercise of the option (or for such period of time, if any, required by
applicable accounting principles).


c.     Stock Transfer Records.  As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership, or, if requested by the Participant and
permitted by the Company's governing documents, its designated agent, and
applicable law, shall cause the purchased shares to be issued in book-entry
form.  All requisite original issue or transfer documentary stamp taxes shall be
paid by the Company.
 
4.     General Provisions.


a.     Employment or Other Relationship; Rights as Stockholder.  This Agreement
shall not confer on Participant any right with respect to the continuance of
employment or any other relationship with the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment or relationship.  Nothing in this Agreement shall be
construed as creating an employment or service contract for any specified term
between Participant and the Company or any Affiliate.  Participant shall have no
rights as a stockholder with respect to shares subject to this Option until such
shares have been issued to Participant (or, if permitted, a book entry made)
upon exercise of this Option.  No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 15 of the Plan.


b.     280G Limitations.  Notwithstanding anything in the Plan, this Agreement
or in any other agreement, plan, contract or understanding entered into from
time to time between Participant and the Company or any of its Subsidiaries to
the contrary (except an agreement that expressly modifies or excludes the
application of this Paragraph 4(b)), the exercisability of this Option shall not
be accelerated in connection with a Change of Control to the extent that such
acceleration, taking into account all other rights, payments and benefits to
which Participant is entitled under any other plan or agreement,
would  constitute a "parachute payment" or an "excess parachute payment" for
purposes of Code Sections 280G and 4999, or any successor provisions, and the
regulations issued thereunder; provided, however, that the Administrator, in its
sole discretion and in accordance with applicable law, may modify or exclude the
application of this Paragraph 4(b).
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 


c.     Securities Law Compliance.  The exercise of all or any parts of this
Option shall only be effective at such time the Company and its counsel shall
have determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.  If the
issuance of such shares upon exercise is not registered under a then-currently
effective registration statement under the Securities Act of 1933, as amended,
the Participant may be required by the Company, as a condition of the
effectiveness of any exercise of this Option, to give any written assurances
that are necessary or desirable in the opinion of the Company and its counsel to
ensure the issuance complies with applicable securities laws, including that all
Common Stock to be acquired pursuant to such exercise shall be held, until such
time that such Common Stock is registered and freely tradable under applicable
state and federal securities laws, for Participant's own account without a view
to any further distribution thereof; that the certificates (or, if permitted,
book entries) for such shares shall bear an appropriate legend or notation to
that effect; and that such shares will be not transferred or disposed of except
in compliance with applicable state and federal securities laws.


d.     Extension of Expiration Date.  In the event that the exercise of this
Option would be prohibited solely because the issuance of shares of Common Stock
pursuant to the Option would violate applicable securities laws, the
Administrator may, in its sole discretion and in accordance with Code Section
409A and the regulations, notices and other guidance of general applicability
thereunder, permit the expiration of the Option to be tolled during such time as
its exercise is so prohibited; provided, however, that the expiration date may
not thereby be extended more than 30 days after the date the exercise first
would no longer violate applicable securities laws.


e.     Mergers, Recapitalizations, Stock Splits, Etc.  Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant's rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such "anti-dilution" rights under the Option with respect to such events,
but, subject to the Administrator's discretion, shall not have "preemptive"
rights).


f.     Shares Reserved.  The Company shall at all times during the term of this
Agreement reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.


g.     Withholding Taxes.  To permit the Company to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income, or other taxes are withheld from any amounts
payable by the Company to the Participant.  If the Company is unable to withhold
such federal and state taxes, for whatever reason, the Participant hereby agrees
to pay to the Company an amount equal to the amount the Company would otherwise
be required to withhold under federal or state law.  Subject to such rules as
the Administrator may adopt, the Administrator may, in its sole discretion,
permit Participant to satisfy such withholding tax obligations, in whole or in
part by: (i) delivering shares of Common Stock, or (ii) electing to have the
Company withhold shares of Common Stock otherwise issuable to the Participant as
a result of the exercise of the Option.  In either case, such shares shall have
a Fair Market Value, as of the date the amount of tax to be withheld is
determined under applicable tax law, equal to the statutory minimum amount
required to be withheld for tax purposes.  The Participant's request to deliver
shares or to have shares withheld for purposes of such withholding tax
obligations shall be made on or before the date that triggers such obligations,
or, if later, the date that the amount of tax to be withheld is determined under
applicable tax law, and shall be irrevocable on such date if approved by the
Administrator.  Participant's request shall comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, if applicable.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 


h.     Nontransferability.  Unless otherwise permitted by the Administrator in
its sole discretion, during the lifetime of Participant, the Option shall be
exercisable only by Participant or by the Participant's guardian or other legal
representative, and shall not be assignable or transferable by Participant, in
whole or in part, other than by will or by the laws of descent and distribution.


i.     2016 Equity Incentive Plan.  The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All capitalized terms in this Agreement not defined herein shall have the
meanings ascribed to them in the Plan.   The Plan governs this Option and, in
the event of any questions as to the construction of this Agreement or in the
event of a conflict between the Plan and this Agreement, the Plan shall govern,
except as the Plan otherwise provides.


j.     Lockup Period Limitation.  Participant agrees that in the event the
Company advises the Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, the
Participant will execute any lock-up agreement the Company and the
underwriter(s) deem necessary or appropriate, in their sole discretion, in
connection with such public offering.


k.     Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and it is determined that it is necessary to reduce the number of issued but
unexercised stock purchase rights so as to comply with any state securities or
Blue Sky law limitations with respect thereto, and such determination is
affirmed by the Board of Directors, unless the Board of Directors determines
otherwise, (i) the exercisability of this Option and the date on which this
Option must be exercised shall be accelerated, provided that the Company agrees
to give Participant 15 days' prior written notice of such acceleration, and (ii)
any portion of this Option or any other option granted to Participant pursuant
to the Plan which is not exercised prior to or contemporaneously with such
public offering shall be canceled.  Notice shall be deemed given when delivered
personally or when deposited in the United States mail, first class postage
prepaid and addressed to Participant at the address of Participant on file with
the Company.


l.     Affiliates.  Participant agrees that, if Participant is an "affiliate" of
the Company or any Affiliate (as defined in applicable legal and accounting
principles) at the time of a Change of Control (as defined in Section 1(f) of
the Plan), Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other
applicable legal or accounting principles, and will execute any documents
necessary to ensure such compliance.


m.     Stock Legend.  The Administrator may require that the certificates (or,
if permitted, book entries) for any shares of Common Stock purchased by
Participant (or, in the case of death, Participant's successors) shall bear an
appropriate legend or notation to reflect the restrictions of Paragraph 4(c) and
Paragraphs 4(j) through 4(l) of this Agreement; provided, however, that failure
to so endorse any of such certificates shall not render invalid or inapplicable
Paragraph 4(c) or Paragraphs 4(j) through 4(l).


n.     Scope of Agreement.  This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or successors of Participant permitted by Paragraph 2 or Paragraph 4(h) above. 
This Award is expressly subject to all terms and conditions contained in the
Plan and in this Agreement, and Participant's failure to execute this Agreement
shall not relieve Participant from complying with such terms and conditions.


o.     Choice of Law.  The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state's conflict of laws rules.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 


p.     Severability.  In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


q.     Arbitration.  Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy.  If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration.  Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years.  If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, select an arbitrator.  Arbitration will be
conducted pursuant to the provisions of this Agreement, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Agreement.  Limited civil discovery
shall be permitted for the production of documents and taking of depositions. 
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of this state could order or grant;
provided, however, that punitive or exemplary damages shall not be awarded.  The
arbitrator may award to the prevailing party, if any, as determined by the
arbitrator, all of its costs and fees, including the arbitrator's fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys' fees.  Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.












***Signature Page Follows***
 
 
 


- 6 -

--------------------------------------------------------------------------------



 
 
 
 
 
ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.


ORANGEHOOK, INC.






By:  _________________________________
Its:  _________________________________






  

____________________________________
Participant
 
 

 




[Nonqualified Stock Option Agreement Signature Page]
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------